Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Interpretation
Claim 1 recites “a connector piece (7, 107, 207) for a fuel line”.  The Office considers that the “fuel line” is merely a working environment of the connector.  It is not a required structural piece of the recited invention.  If the Applicant considers the fuel line is a required structure, the fuel line must be positively recited.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 19
Claim 19 recites “a sheet- metal casing, the sheet-metal casing engaging behind the pump housing edge and behind the motor housing edge”  The metes and bounds of claim 19 cannot be ascertained since 
In Reference to Claims 19-26
Claims 20-26 are rejected by their virtue dependency to Claim 19.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2009/0016912 to Barth.
In Reference to Claim 14
Barth discloses a fuel pump comprises: an electric motor (Fig. 1, 1), the electric motor having a rotor (Fig. 1, 8) and a stator (Fig. 1, 7) that surrounds the rotor; a pump stage (Fig. 1, 2); a motor housing (Fig. 1, annotated by the examiner) of the electric motor (Fig. 1, 1), and having a motor housing edge (Fig. 1, annotated by the examiner); a pump housing (Fig. 1, 3) of the pump stage, and having a pump housing edge (Fig. 1, annotated by the examiner); and a preload element (Fig. 1, annotated by the examiner) which preloads the motor housing and the pump housing against one another, wherein the motor housing (Fig. 1, annotated by the examiner) is configured and arranged to hold the stator (Fig. 1, 7), and 

    PNG
    media_image1.png
    637
    916
    media_image1.png
    Greyscale

In Reference to Claim 15
Barth discloses the connector piece (Fig. 1, 5) is arranged at an axial height of coils or permanent magnets of the stator
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-21 rejected under 35 U.S.C. 103 as being unpatentable over Barth in view of US Patent Publication 2006/0017339 to Chordia.
In Reference to Claims 16-21
Barth teaches the fuel pump with a motor, a cover (Fig. 1, annotated by the examiner), that leads to the connector piece (Fig, 1, 5).
a portion of the fuel-conducting channel (Fig. 1, annotated by the examiner) is led, parallel to an axis of the rotor from an end averted from the pump housing into the motor housing
the preload element (Fig. 1, annotated by the examiner) comprises a sheet- metal casing (As showed in Fig. 1), the sheet-metal casing (Fig. 1, 1) engaging behind the pump housing edge (As showed in Fig. 1) and behind the motor housing edge (Fig. 1, 1), the motor housing edge (Fig. 1, annotated by the examiner) being arranged at a side of the motor housing (Fig. 1, annotated by the examiner) facing toward the pump housing
a height of the sheet-metal casing (Fig. 1, 1) is at most 50% of a sum of heights of the pump housing (AS showed in Fig. 1) and of the motor housing
Barth does not teach a plastic part of the motor.
connection contacts of the stator are sealingly enclosed by the plastic portion of the motor housing 
Chordia teaches the motor housing has a portion made of plastic that holds the stator (Paragraph 20)

It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Barth to incorporate teachings from Chordia.  Doing so, would result in a plastic covered stator being used in the motor design of Barth, since Chordia teaches a method of preventing the stator from outside environment (Paragraph 20).

    PNG
    media_image2.png
    499
    770
    media_image2.png
    Greyscale

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barth and Chordia as applied to claim 21 above, and further in view of US Patent 4,690,366 to Loup.
In Reference to Claim 22
Barth teaches the fuel pump with a motor.
The combination of Barth and Chordia as applied to Claim 21 does not teach the detail of motor connection.

It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Barth and Chordia as applied to Claim 21 to incorporate teachings from Loup.  Doing so, would result in a radially arranged connection being used for the motor of Barth since Loup teaches a method of easier installation and reducing dimension (Col. 3, Lines 30-35).
In Reference to Claims 23 and 24
Barth teaches the fuel pump with the motor.
Barth does not teach the plastic portion.
Chordia teaches the plastic portion (Chordia teaches the stator is enclosed by the plastic) of the motor housing that holds the stator has an open side, facing the pump housing, into which the rotor (Fig. 1, 3) is insertable.
the rotor (Fig. 1, 3) of the electric motor is mounted with a first end on the pump housing (Fig. 1, show the rotor is mounted to the housing via the bearing 2 in the front end) and with a second end in the plastic portion (Fig. 1 shows the rotor is mounted to the plastic enclosed stator via the bearing and the end cap at the rear end) of the motor housing (14, 114).
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Barth to incorporate teachings from Chordia.  Doing so, would result in a plastic covered stator being used in the motor design of Barth, since Chordia teaches a method of preventing the stator from outside environment (Paragraph 20).
In Reference to Claim 25
Barth discloses wherein the fuel-conducting channel (Fig. 1, annotated by the examiner) leads through between the support arms (Fig. 1, annotated by the examiner)
The Barth does not teach the plastic covered stator.

It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Barth to incorporate teachings from Chordia.  Doing so, would result in a plastic covered stator being used in the motor design of Barth, since Chordia teaches a method of preventing the stator from outside environment (Paragraph 20).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barth, Chodia and Loup as applied to claim 25 above, and further in view of US Patent Publication 2012/0224991 to Lipinski.
In Reference to Claim 26
Barth discloses the fuel pump with pump housing and the motor housing.
The combination of Barth, Chodia and Loup as applied to Claim 25 does not teaches the seal between the pump housing and the casing.
Lipinski teaches a sealing ring (Fig. 2, the seal between wall 94 and the pump housing) with radial sealing action arranged between the pump housing and the sheet-metal casing
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Barth, Chodia, and Loup as applied to Claim 25 to incorporate teachings from Lipinski.  Doing so, would result in sealing rings between implemented between the pump housing and the casing, since Lipinski teaches a method of providing a plurality of sealing rings be used between the casing and the pump housing since it is well known in the art to provide sealing ring for a sealed compression chamber. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        2/11/2021